Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 2/12/21.  In the reply, the applicant amended claims 4, 11-12, 15; added new claims 33-35; canceled claims 28-30.
3.	Additionally, examiner urges applicant to consider the withdrawn multiple dependent claims and amend if necessary.  Claims 31-32 are not valid and if rejoinder becomes a consideration the other multiple dependent claims may be at issue in the future.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 13-15, 19-20, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bley et al. (US 2020/0261266) (“Bley”).
Bley discloses a device comprising: a housing 1 and housing lumen (see Figs. 1-2); a cannula 5 and cannula lumen (see Figs. 1-2); a needle 8 [0064] configured to be locked in a deployed configuration and slid proximally through the cannula lumen into a retracted configuration in which at least a portion of the needle is within the housing lumen; and a needle guide 3 in the housing lumen (see Figs. 1-2, needle guide 3 extends into the housing lumen {undefined within area of 1}).
The needle guide 3 comprising a rigid and substantially straight elongated member extending from the guide proximal end to the guide distal end. Fig. 1
The needle guide comprises at least two rigid and substantially straight elongated members. Fig. 1
The cannula is more flexible than the housing (“flexible cannula tubular element 5”)
A biasing element (spring) 7
Entirely of the needle is within the housing lumen when retracted, Fig. 1. (Fig. 1 shows a deploying configuration, retracted configuration is not shown but .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 4-6, 11-12, 17-18, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bley in view of Altman (US 7,951,115).

A proximal cap 12 is secured to the needle and configured to rotate to move the needle from the locked deployed configuration to an unlocked (retracted) configuration; the cap defines a lever configured to be engaged by a user to cause this rotation.  C9L26-63.
The cap and needle guide are unitary or separate structures. Figs. 1-2
The housing defines a side port, Fig. 1.
The cannula and housing lumen are fluidically connected when the needle is retracted, Fig. 1.
It would have been obvious to a person having ordinary skill in the art to combine the features of Bley with those as taught by Altman and the locking, rotating cap for an alternative way to lock and unlock the device ([0138]-Bley does have a locking feature).

11.	Claims 7-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bley in view of Altman further in view of Smith (US 2016/0296728).
Bley/Altman discloses the invention as substantially claimed (see above).  However, this combination does not directly disclose a knob secured to a needle proximal end and defining a channel configured to engage an elongated key on an inner surface of the housing for alignment purposes.  Smith, in the analogous art, teaches this sort of alignment feature, Fig. 4 [0034].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bley/Altman with the alignment 

Response to Arguments
12.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection of claim 1 does not rely on the reference applied in the prior rejection of record for the element specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/         Primary Examiner, Art Unit 3783